Citation Nr: 1735379	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-29 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a left shoulder injury with degenerative joint disease, rated 10 percent disabling prior to February 25, 2010 and 20 percent disabling since that date (except for periods when temporary total ratings were in effect).

2.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the left knee, postoperative (except for a period when a temporary total rating was in effect).

3.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the right knee, postoperative (except for periods when temporary total ratings were in effect).

4.  Entitlement to a higher initial rating for right knee instability, rated noncompensable prior to October 20, 2016 and 10 percent disabling since that date.

5.  Entitlement to a higher initial rating for left knee instability, rated noncompensable prior to October 20, 2016 and 10 percent disabling since that date.
6.  Entitlement to an initial compensable rating for a residual scar, postoperative left shoulder.

7.  Entitlement to an initial compensable rating for residual scars, postoperative right knee.

8.  Entitlement to an initial compensable rating for residual scars, postoperative left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and V.M.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to June 2001. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO made the following determinations: granted service connection for residuals of a left shoulder injury with degenerative joint disease and assigned an initial 10 percent disability rating, from February 27, 2008; and granted service connection for chondromalacia of the left and right knee, postoperative, and assigned initial 10 percent disability ratings, both from February 27, 2008.  The RO also granted temporary total (100 percent) ratings for the service-connected left and right knee disabilities due to surgical or other treatment requiring convalescence, from July 8, 2008 through August 31, 2008.  Initial 10 percent disability ratings were resumed from September 1, 2008.

In December 2009, the RO granted a temporary total (100 percent) rating for the service-connected right knee disability due to surgical or other treatment requiring convalescence, from December 23, 2008 through March 31, 2009.  An initial 10 percent rating was resumed from April 1, 2009.

In March 2010, the RO assigned an initial 20 percent disability rating for the service-connected left shoulder disability, from February 25, 2010.

The Veteran testified before a Decision Review Officer (DRO) at a September 2011 hearing at the RO.  A transcript of the hearing has been associated with his file.

In September 2011, the RO granted a temporary total (100 percent) rating for the service-connected right knee disability due to surgical or other treatment requiring convalescence, from July 26, 2011 through January 31, 2012.  An initial 10 percent rating was resumed from February 1, 2012.

A DRO granted special monthly compensation (SMC) on account of being housebound, from July 26, 2011 through January 31, 2012, by way of a February 2012 decision.

In March 2014, the RO granted a temporary total (100 percent) rating for the service-connected left shoulder disability due to surgical or other treatment requiring convalescence, from November 4, 2013 through February 28, 2014.  An initial 20 percent rating was resumed from March 1, 2014.  The RO also granted SMC on account of being housebound, from November 4, 2014 through February 28, 2014, and granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, from March 7, 2012.
In March 2014, the RO granted a temporary total (100 percent) rating for the service-connected left shoulder disability due to surgical or other treatment requiring convalescence, from June 14, 2013 through September 30, 2013 and from November 24, 2014 through February 28, 2015.  An initial 20 percent rating was resumed from October 1, 2013 through November 23, 2014 and from March 1, 2015.  The RO also granted SMC on account of being housebound, from June 14, 2013 through September 30, 2013 and from November 24, 2014 through February 28, 2015.

As the Veteran was granted total ratings from June 14, 2013 through September 30, 2013, from November 4, 2013 through February 28, 2014, and from November 24, 2014 through February 28, 2015 for his service-connected left shoulder disability, was granted a total rating from July 8, 2008 through August 31, 2008 for his service-connected left knee disability, and was granted total ratings from July 8, 2008 through August 31, 2008, from December 23, 2008 through March 31, 2009, and from July 26, 2011 through January 31, 2012 for his service-connected right knee disability, the ratings for these service-connected disabilities during these periods will not be addressed by the Board.  Cf. AB v. Brown, 6 Vet. App. 35, 38   (1993).

In August 2016, the Board remanded the issues of entitlement to a higher initial rating for the service-connected left shoulder disability and entitlement to initial ratings higher than 10 percent for the service-connected chondromalacia of the left and right knees for further development.

In November 2016, the RO made the following determinations: granted service connection for instability of the left and right knees and assigned initial 10 percent disability ratings, from October 20, 2016; granted service connection for residual postoperative scars of the left shoulder and right knee and assigned initial noncompensable disability ratings, from January 23, 2012; and granted service connection for residual postoperative scars of the left knee and assigned an initial noncompensable disability rating, from October 20, 2016.  The issues of entitlement to higher initial ratings for right and left knee instability and residual scars of the left shoulder and right and left knees are all before the Board as part of the appeal for higher initial ratings for the service-connected left shoulder and bilateral knee disabilities.  Hence, the appeal has been expanded and these issues have been characterized as set forth on the title page.  The Board's adjudication of the higher initial rating issues listed above will include consideration of, among other things, whether higher ratings for the service-connected knee instability and shoulder and knee scarring are warranted at any time since the effective date of service connection for the service-connected left shoulder and bilateral knee disabilities.   

As a final preliminary matter, the Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a left ankle disability and the Board remanded this issue in August 2016 for further development.  The RO granted service connection for a left ankle disability by way of the November 2016 rating decision, and thereby resolved the appeal as to this issue.


FINDINGS OF FACT

1.  Prior to October 20, 2016, the Veteran's residuals of a left shoulder injury with degenerative joint disease resulted in limitation of arm motion to at most 40 degrees of flexion and 45 degrees of abduction; the Veteran was able to perform both internal and external rotation of the arm; there was competent and credible evidence of painful arm motion and temporary flare ups of shoulder pain, but there was no significant or sustained additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there was no shoulder ankylosis or impairment of the humerus.

2.  Since October 20, 2016, the Veteran's residuals of a left shoulder injury with degenerative joint disease has resulted in limitation of arm motion to at most 80 degrees of flexion and abduction, with significant pain associated with all ranges of motion that causes functional loss; the Veteran is unable to perform any repetitive use testing due to significant pain; there is no shoulder ankylosis or fibrous union, nonunion, or loss of head of the humerus.

3.  Since the February 5, 2008 effective date of service connection, the Veteran's chondromalacia of the left knee, postoperative, has resulted in limitation of knee motion to at most 120 degrees of flexion; knee extension has been to 0 degrees; there is competent and credible evidence of painful knee motion and temporary flare ups of knee pain, but there has been no significant or sustained additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there has been no knee ankylosis, frequent effusion, tibia or fibula impairment, or genu recurvatum.

4.  Since the February 5, 2008 effective date of service connection, the Veteran's chondromalacia of the right knee, postoperative, has resulted in limitation of knee motion to at most 70 degrees of flexion and 10 degrees of extension; there is competent and credible evidence of painful knee motion and temporary flare ups of knee pain, but there has been no significant or sustained additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there has been no knee ankylosis, frequent effusion, tibia or fibula impairment, or genu recurvatum.

5.  The evidence is at least evenly balanced as to whether the Veteran has experienced left knee instability, which has been, at most, slight, since February 5, 2008.

6.  The evidence is at least evenly balanced as to whether the Veteran has experienced right knee instability, which has been, at most, slight, since February 5, 2008.

7.  The Veteran's residual scars, postoperative left shoulder, have not involved the head, face, or neck, are not deep, do not cause any limitation of motion or function, do not affect an area exceeding at least 6 square inches (39 square centimeters), and have not had any other disabling effects.

8.  The Veteran's residual scars, postoperative right knee, have not involved the head, face, or neck, are not deep, do not cause any limitation of motion or function, do not affect an area exceeding at least 6 square inches (39 square centimeters), and have not had any other disabling effects.

9.  The Veteran's residual scars, postoperative left knee, have not involved the head, face, or neck, are not deep, do not cause any limitation of motion or function, do not affect an area exceeding at least 6 square inches (39 square centimeters), and have not had any other disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent, prior to October 20, 2016, for residuals of a left shoulder injury with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200-5203 (2016).

2.  The criteria for an initial 30 percent rating, but no higher, since October 20, 2016, for residuals of a left shoulder injury with degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200-5203.

3.  The criteria for an initial rating higher than 10 percent for chondromalacia of the left knee, postoperative, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256, 5258-5263 (2016).

4.  The criteria for an initial rating higher than 10 percent for chondromalacia of the right knee, postoperative, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256, 5258-5263.

5.  With reasonable doubt resolved in the Veteran's favor, the criteria for an initial 10 percent rating, but no higher, since February 5, 2008, for right knee instability are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).

6.  With reasonable doubt resolved in the Veteran's favor, the criteria for an initial 10 percent rating, but no higher, since February 5, 2008, for left knee instability are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257.

7.  The criteria for an initial compensable rating for a residual scar, postoperative left shoulder, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59 (2016), 4.118, Diagnostic Codes (DCs) 7800-7805 (in effect prior to September 23, 2008).

8.  The criteria for an initial compensable rating for residual scars, postoperative right knee, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59 (2016), 4.118, Diagnostic Codes (DCs) 7800-7805 (in effect prior to September 23, 2008).

9.  The criteria for an initial compensable rating for residual scars, postoperative left knee, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59 (2016), 4.118, Diagnostic Codes (DCs) 7800-7805 (in effect prior to September 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The appeal for higher initial ratings for the service-connected left shoulder and bilateral knee disabilities arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, his Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, he was afforded VA examinations to assess the severity of his service-connected left shoulder and bilateral knee disabilities.

In its August 2016 remand, the Board instructed the agency of original jurisdiction (AOJ) to associate with the claims file a transcript of the Veteran's September 2011 DRO hearing, obtain all outstanding VA treatment records (including records contained in the Dallas Vista electronic records system and dated from July 2011 through March 2012 and since September 2015), and schedule the Veteran for VA examinations to assess the severity of his service-connected left shoulder and bilateral knee disabilities.  As noted above, a transcript of the September 2011 DRO hearing and all outstanding VA treatment records have been obtained and associated with the claims file.  Also, the Veteran was afforded VA shoulder and knee examinations in October 2016 to assess the severity of his service-connected disabilities.

Hence, the AOJ substantially complied with all of the Board's August 2016 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the matters decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Analysis

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§  4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Moreover, the joints involved should be tested for pain on both active and passive motion, in weight bearing and non weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

A. Residuals of a Left Shoulder Injury with Degenerative Joint Disease

The Veteran's service-connected left shoulder disability is rated under 38 C.F.R. § 4.71a , DC 5203 as impairment of the clavicle or scapula.  Under DC 5203, a 20 percent rating is warranted for the minor extremity if there nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  This is the maximum schedular rating under DC 5203.  38 C.F.R. § 4.71a, DC 5203.  

Under DC 5201, the following ratings apply to limitation of motion of the minor extremity: a 20 percent rating is warranted when arm motion is limited to shoulder level or to midway between the side and shoulder level; and a 30 percent rating is warranted when arm motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

The normal ranges of motion of the shoulder are 180 degrees of forward elevation (flexion) and abduction (90 degrees is shoulder level), and 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2016).

In the present case, the Veteran reported during a December 2008 VA examination that he underwent two left shoulder surgeries in 2006 and that he experienced daily left shoulder pain which impaired his sleep.  He was employed in quality control and sometimes had difficulty lifting objects as heavy as 2 pounds (his job required him to lift objects weighing from 2 to 30 pounds) and he experienced some fatigue and lack of endurance at work.  He also experienced decreased grip.  He did not experience any flare ups or incoordination, was able to drive a car and perform light work around his house, and did not use any assistive devices.

Examination of the left shoulder revealed healed arthroscopic sites.  There was no tenderness at the acromioclavicular joint.  The ranges of motion of the left shoulder were recorded as being flexion to 170 degrees with pain, abduction to 170 degrees with pain, internal and external rotation both to 80 degrees with pain at the end of the maneuver, and anterior adduction to 20 degrees without pain.  The Veteran was unable to place his hand behind his back.  The ranges of shoulder motion remained the same following 3 repetitions of motion and there was no change in coordination, fatigue, endurance, or pain level following repetitive motion.  There was negative drop sign.  X-rays of the shoulder revealed normal rotation, moderate degenerative joint disease of the glenohumeral joint with chondrocalcinosis and marginal lipping, and evidence of previous surgery with anchors in the glenoid process posteriorly.  The acromioclavicular joint appeared normal and adjacent bone and soft tissues were unremarkable.  Diagnoses of SLAP injury to the left shoulder, arthroscopic repair, resection of the distal clavicle, decreased range of motion, chronic pain secondary to injury and surgery, and degenerative joint disease of the left glenohumeral joint by x-ray were provided.

In a letter received by VA in September 2009, B.D. Harman, M.D. reported that the Veteran had undergone left shoulder surgery and that no post-operative complications arose.  After physical therapy and follow up treatment, he experienced decreased range of motion of approximately 12 percent and muscle and joint pain and stiffness.  The pain affected his daily home and work life.  He also had arthritis which would potentially progress to degenerative arthritis.  His treatment had reached full potential, his disability would possibly worsen over time, and a shoulder replacement was necessary, but not recommended due to the Veteran's age.

The Veteran's November 2009 notice of disagreement (VA Form 9) and medical records dated from November 2009 to January 2010 indicate that he experienced daily ongoing pain in the anterior aspect of his left shoulder which was at least 6/10 in severity and occasionally involved sharp/knife-like/stabbing pain.  The pain was worse when lying on his left side and occasionally when he would sneeze, but he was able to use his arm and pick things up at work, and the pain did not radiate down the left upper extremity below the shoulder level.  The pain was somewhat alleviated by medications and the Veteran underwent steroid injections in the shoulder which provided some symptom relief.  He also experienced occasional left upper extremity weakness, rarely experienced some tingling into the shoulder and down the arm, and had lost a great degree of left shoulder motion.  A left shoulder replacement was necessary due to lack of cartilage and there was degenerative arthritis in the shoulder.  

Examinations revealed that there was no significant tenderness to palpation over the acromioclavicular joint or over the lateral aspect of the left shoulder.  There was moderate tenderness to palpation which caused jump sign and elicited all of the Veteran's normal pain on palpation over the biceps tendon sheath at the shoulder level.  There was also occasional pain with range of shoulder motion and tenderness to palpation in the lateral aspect of the shoulder in the area of the subacromial bursa and in the posterior aspect of the shoulder.  There was no evidence of any rotator cuff abnormality or any signs of impingement.  The Veteran gave way with resistance to flexion due to pain in the anterior shoulder.  Left upper extremity strength was generally normal (5/5), with the exception of biceps strength which was occasionally minimally decreased (4+ to 5/5) due to left shoulder pain.  Sensation and deep tendon reflexes were all normal in the upper extremities.  The Veteran was diagnosed as having left biceps tenosynovitis at the shoulder level, left shoulder pain, and left subacromial bursitis.

The report of a February 2010 VA examination indicates that the Veteran experienced constant pain in his left shoulder with minimal relief from analgesics.  He was no longer able to work on cars or perform house repairs due to the pain.  He did not experience any flare ups of shoulder symptoms and did not utilize any shoulder brace or assistive device.  He was employed at a manufacturing plant and had missed approximately 10 days of work during the previous year due to his shoulder disability.  He was right hand dominant and his disability did not affect his activities of daily living (e.g., he was able to shower, shave, and dress).  There were no shoulder prostheses and he did not experience any neoplasm.

Examination revealed that there was left shoulder tenderness anteriorly and posteriorly and that there were positive impingement signs with abduction and forward flexion.  The ranges of shoulder motion were recorded as being abduction to 90 degrees with pain, forward flexion to 120 degrees with pain (the pain increased from 90 to 120 degrees), and internal and external rotation both to 90 degrees with pain at the extremes of motion.  There was tenderness in the bicipital groove anteriorly, but no swelling.  There were no additional limitations following repetitive use other than increased pain and there was no further loss of motion.  Also, there were no flare ups and no impairment caused by incoordination, fatigue, weakness, or lack of endurance.  X-rays revealed degenerative joint disease of the left glenohumeral joint.  The Veteran was diagnosed as having impingement syndrome of the left shoulder with degenerative joint disease of the glenohumeral joint.

Medical records dated from April 2010 to August 2011, a September 2011 statement from the Veteran's wife, and the testimony of the Veteran and his wife during the September 2011 hearing indicate that the Veteran experienced constant left shoulder pain, an aching-type discomfort on a consistent basis in the lateral left shoulder and with abducting the shoulder, and dislocation/popping of the shoulder.  The pain was burning/stabbing in nature, 5-6/10 in intensity, and increased by exercise, movement, and touching/manipulation.  He continued to take medications and receive steroid injections which provided some symptom relief.  As a result of his shoulder disability he experienced difficulty driving long distances, playing with his children, and participating in recreational activities, his sleep was impaired, his work activities were limited, and his relationship with his wife was impaired.  

Examinations revealed tenderness to palpation over the lateral aspect of the left shoulder in the area of the subacromial bursa and over the biceps insertion site.  The ranges of shoulder motion were occasionally limited, pain increased with abduction of the shoulder beyond 90 degrees and with full extension, and the Veteran experienced increased discomfort when trying to put his arm behind his back.  Also, there were some symptoms suggestive of torn rotator cuff.  There was no tenderness to palpation in the anterior aspect of the shoulder at the level of the biceps tendon sheath.  Left upper extremity muscle strength was occasionally diminished (e.g., 4+/5 in his left hand).  X-rays revealed degenerative arthritic changes of the left shoulder.  Diagnoses of left shoulder pain, left subacromial bursitis, left biceps tenosynovitis, and symptoms suggestive of torn rotator cuff were provided.

The Veteran reported during a January 2012 VA shoulder examination that he experienced significant left shoulder pain during overhead activities, constant pain which was 4-5/10 in intensity and aching/sharp in nature, and crepitation.  Flare ups of shoulder pain (7/10 in intensity) occurred on a daily basis.  The ranges of shoulder motion were recorded as being flexion to 180 degrees on the right and 120 degrees on the left and abduction to 180 degrees on the right and 90 degrees on the left.  There was objective evidence of painful motion beginning at 90 degrees of left shoulder flexion and 80 degrees of left shoulder abduction.  The examiner initially noted that the ranges of shoulder motion remained the same following 3 repetitions of motion, but subsequently indicated that there was additional limitation in the range of motion of the shoulder and arm following repetitive-use testing.  There was functional loss/functional impairment of the left shoulder after repetitive use in terms of less movement than normal and pain on movement.  There was no other functional loss/functional impairment of the left shoulder (to include due to weakened movement, excess fatigability, or incoordination).

There was localized tenderness or pain on palpation of joints/soft tissues/biceps tendon of the left shoulder and guarding of the left shoulder.  Muscle strength associated with left shoulder abduction and forward flexion was impaired (4/5), tests for rotator cuff conditions were positive, there was a history of mechanical symptoms, there was tenderness on palpation of the acromioclavicular joint, and cross-body adduction testing was positive.  The Veteran underwent left shoulder surgery which resulted in pain and loss of shoulder motion.  There was no shoulder ankylosis or history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, crank apprehension and relocation testing was negative, there was no acromioclavicular joint condition or any other impairment of the clavicle or scapula, and the Veteran had not had a total shoulder replacement.  

Moreover, there were 6 different small scars (1 centimeter by 1 centimeter in size) associated with the Veteran's left shoulder arthroscopic surgery, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  There was no functional impairment of the Veteran's left upper extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  The Veteran was diagnosed as having left shoulder residual injury with degenerative joint disease, labrum tear, and rotator cuff tear.  This disability impacted his ability to work in that he experienced significant problems with performing activities with his left upper extremity due to pain, but he had not lost any time from work during the previous 12 months due to his shoulder disability.

A November 2012 VA orthopaedic surgery outpatient note reflects that the Veteran experienced left shoulder pain, popping, and grinding.  There were no symptoms of instability or apprehension.  His shoulder symptoms awakened him at night and impaired his sleep.  Examination revealed that the left shoulder portals were all well healed and that there was no gross deformity or musculature atrophy.  The active ranges of shoulder motion were recorded as being abduction to 90 degrees, forward flexion to 120 degrees, and general rotation at the side to 60 degrees.  Internal rotation was to the waist.  Passive ranges of motion were recorded as being forward flexion to 120 degrees and abduction to approximately 100 degrees.  There was good isometric rotator cuff strength and O'Brien's testing was positive.  X-rays revealed suture anchors intact at the glenoid rim, a posterior healed fracture, and significant glenohumeral degenerative joint disease.  Diagnoses of status post SLAP repair and post-traumatic glenohumeral degenerative joint disease were provided.

VA treatment records dated from March to November 2014 indicate that the Veteran underwent physical therapy for his left shoulder.  He experienced constant shoulder pain which was aching/stabbing in nature, 5/10 in severity with active movement, and fairly alleviated with heat.  Examinations revealed that there was mild tenderness at the acromioclavicular joint.  The ranges of left shoulder motion were recorded as being forward flexion to between 40 degrees and 147 degrees, extension to between 29 degrees and 60 degrees, abduction to between 45 degrees and 150 degrees, external rotation to between 23 degrees and 55 degrees, and internal rotation to between 40 degrees and 52 degrees.  The Veteran was diagnosed as having articular cartilage disorder of the shoulder region.

The report of a VA shoulder examination dated on October 20, 2016 reflects that the Veteran was right hand dominant and that he experienced left shoulder pain and dislocations.  There were no flare ups of shoulder symptoms and the Veteran did not report any functional loss or functional impairment of the shoulder.  The active ranges of shoulder motions were recorded as being flexion and abduction both to 80 degrees on the left and 180 degrees on the right and internal and external rotation both to 75 degrees on the left and 90 degrees on the right.  The abnormal ranges of left shoulder motion contributed to functional loss and the findings were consistent with the diagnosed left shoulder disability.  There was pain associated with all ranges of left shoulder motion and the pain caused functional loss.  Also, there was moderate tenderness of the anterior left shoulder, evidence of pain with weight bearing, and objective evidence of crepitus.  The Veteran was unable to perform repetitive-use testing of the left shoulder with at least 3 repetitions because there was significant pain on the initial range of motion and there was functional loss of the shoulder due to pain.  The Veteran was not being examined immediately after repetitive use over time or during a flare up.  Therefore, the examiner was unable to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time or during flare ups without resorting to mere speculation.  Nevertheless, the examination was neither medically consistent nor inconsistent with the Veteran's statements concerning functional loss with repeated use over time or during flare ups.  Also, the examiner was unable to describe functional loss in terms of range of motion because the examination was not conducted immediately after repetitive use over time or during a flare up and such range of motion could not be replicated.  

Moreover, muscle strength associated with left shoulder flexion and abduction was impaired (4/5), but there was no muscle atrophy.  Also, there was no shoulder ankylosis.  Tests for a rotator cuff condition were all positive, there was a history of mechanical symptoms, there was a history of frequent episodes of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, crank apprehension and relocation testing was positive, there was tenderness on palpation of the acromioclavicular joint, and cross-body adduction testing was positive.  There was no acromioclavicular joint condition or any other impairment of the clavicle or scapula, no loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus, and no malunion of the humerus with moderate or marked deformity.  There were 6 left shoulder scars located at the superior, middle, and inferior anterior shoulder, the superior deltoid, the superior posterior deltoid, and the medial deltoid.  One scar measured 1.5 centimeters by 0.2 centimeters, four scars measured 2 centimeters by 0.5 centimeters, and one scar measured 3 centimeters by 1 centimeter.  The Veteran did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  He was diagnosed as having residuals of a left shoulder injury with degenerative joint disease.  This disability impacted the Veteran's ability to work when he was employed as a manufacturer because he was unable to perform any job duties that required heavy lifting.

The physician who conducted the October 2016 examination noted that there was grimacing on non-weight bearing range of motion which was evidence of pain.  Also, passive range of motion testing was not performed because there was significant pain on the initial range of motion testing and passive range of motion testing would place the Veteran at risk for injury.

The evidence dated during the period prior to October 20, 2016 reflects that the Veteran's left shoulder disability was manifested by pain, stiffness, tenderness, crepitation, guarding, popping, grinding, occasional weakness, and painful and limited motion.  The Veteran also reported occasional fatigue and lack of endurance.  Left shoulder flexion was limited to at most 40 degrees and abduction was limited to at most 45 degrees.  Although internal rotation was limited to at most 40 degrees and external rotation was limited to at most 23 degrees, rotation is performed with the arm already at shoulder level (i.e., in excess of 25 degrees from the side).  The Veteran did not report any flare ups during the December 2008 and February 2010 VA examinations.  During these examinations, there was pain associated with shoulder flexion and abduction (flexion was limited to at most 120 degrees and abduction was limited to at most 90 degrees) and pain at the end points of internal and external rotation (which were both limited to at most 80 degrees), but the ranges of shoulder motion remained the same following 3 repetitions of motion.  The examiner who conducted the December 2008 examination specified that there were no changes in coordination, fatigue, endurance, or pain following repetitive use testing.  Although there was increased pain following repetitive use during the February 2010 examination, there was no further loss of motion and no impairment caused by incoordination, fatigue, weakness, or lack of endurance.

During the January 2012 VA examination, the Veteran did report daily flare ups of shoulder pain (7/10 in intensity), but he did not report any specific additional functional limitations during flare ups.  There is some conflicting information in the examination report as to whether there was any additional limitation in the ranges of shoulder motion following repetitive use testing and the examiner noted that there was functional loss/functional impairment following repetitive use in terms of less movement than normal and pain.  Nevertheless, the Veteran was able to perform shoulder flexion and abduction to 120 degrees and 90 degrees, respectively, pain was not associated with the ranges of motion until 90 degrees of flexion and 80 degrees of abduction, and the Veteran was able to perform repetitive use testing.  Also, there was no functional loss/functional impairment following repetitive use due to weakened movement, excess fatigability, or incoordination.

The examiner who conducted the January 2012 examination did not specify the extent of any additional functional impairment during flare ups or due to pain following repetitive use testing.  The Veteran is competent to report the symptoms associated with his service-connected left shoulder disability and the extent of his impairment during flare ups of symptoms and the Board has no reason to challenge the credibility of his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Nevertheless, a rating in excess of 20 percent under DC 5201 is not warranted at any time prior to October 20, 2016 because the Veteran was able to move his arm in excess of 25 degrees from his side, he was able to perform repetitive use testing and there is no indication that arm motion was limited to 25 degrees or less from his side following repetitive use testing, and the examiners who conducted the December 2008, February 2010, and January 2012 examinations specified that there were no additional limitations due to fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Regardless of the competent and credible reports of flare ups and pain following repetitive use and despite the fact that painful motion was documented, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's symptoms most closely approximated the criteria for a 20 percent rating under DC 5201 during the period prior to October 20, 2016.  The lay and medical evidence reflects that the Veteran's flare ups were not so severe, frequent and/or prolonged to warrant a higher rating.  A preponderance of the evidence shows that even considering pain, flare ups, and other functional factors, the Veteran's symptoms were not shown to be so disabling prior to October 20, 2016 to actually or effectively result in limitation of arm motion to 25 degrees from the side-the range of motion requirement for the next higher percent rating greater than 20 percent (i.e., 30 percent) for limitation of motion of the minor extremity under DC 5201.  Moreover, the Veteran did not experience any shoulder ankylosis or impairment of the humerus.

With respect to the period since October 20, 2016, left shoulder flexion and abduction were both to 80 degrees during the October 2016 VA examination.  There was pain associated with all ranges of left shoulder motion and the pain caused functional loss, but the examiner did not specify the points in the ranges of motion at which pain began or the extent of the functional loss caused by pain.  The Veteran was unable to perform any repetitive-use testing of the left shoulder because there was significant pain on the initial range of motion and there was functional loss of the shoulder due to pain.

In light of the fact that there was significant pain associated with the initial ranges of left shoulder motion during the October 2016 examination, the fact that such pain caused functional loss, the fact that the Veteran was unable to perform any repetitive use testing due to pain, and the fact that the October 2016 examiner did not sufficiently address the extent of any additional functional impairment due to pain, and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of his service-connected left shoulder disability have more closely approximated the criteria for a 30 percent rating under DC 5201 at the time of the October 2016 VA examination.  It is unclear when the more severe symptomatology began following the January 2012 VA examination and the earliest that it is factually ascertainable that the Veteran's disability warranted at least a 30 percent rating is October 20, 2016 (the date of the October 2016 VA examination). 

A 30 percent rating is the maximum schedular rating for limitation of motion of the minor extremity under DC 5201, and the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for further application during this period.  See Johnston, 10 Vet. App. at 85.  A rating in excess of 30 percent for the minor extremity requires a finding of ankylosis (DC 5200) or certain impairments of the humerus (i.e. fibrous union, nonunion (false flail joint), or loss of head (flail shoulder)) (DC 5202).  The examiner who conducted the October 2016 VA examination specified that there was no shoulder ankylosis, loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  Hence, a rating in excess of 30 percent for the service-connected left shoulder disability is not warranted under DCs 5200 or 5202 at any time since October 20, 2016.

In sum, the Veteran's residuals of a left shoulder injury with degenerative joint disease resulted in impairments that are no more than 20 percent disabling under the appropriate diagnostic criteria during the entire period prior to October 20, 2016 and a higher rating is not warranted during that period (except for periods when temporary total ratings were in effect).  A 30 percent rating, but no higher, for this disability is warranted since October 20, 2016.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5200-5203.

B. Bilateral Chondromalacia and Instability of the Knees

The Veteran's service-connected bilateral chondromalacia of the knees is rated under 38 C.F.R. § 4.71a, DC 5260 as limitation of leg flexion.  Under DC 5260, limitation of knee flexion is rated as follows: a 10 percent rating is warranted when it is limited to 45 degrees; a 20 percent rating is warranted when it is limited to 30 degrees; and a 30 percent rating is warranted when it is limited to 15 degrees.  38 C.F.R. § 4.71a , DC 5260.

VA's General Counsel has held that separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990  (2004). 

Limitation of knee extension is rated as follows: a noncompensable rating is warranted when it is limited to 5 degrees; a 10 percent rating is warranted when it is limited to 10 degrees; a 20 percent rating is warranted when it is limited to 15 degrees; a 30 percent rating is warranted when it is limited to 20 degrees; a 40 percent rating is warranted when it is limited to 30 degrees; and a 50 percent rating is warranted when it is limited to 45 degrees.  38 C.F.R. § 4.71a , DC 5261.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2016).

The Veteran's service-connected bilateral knee instability is rated under 38 C.F.R. § 4.71a, DC 5257 as knee impairment with recurrent subluxation or lateral instability.  Under DC 5257, the following ratings apply: a 10 percent rating is warranted if the condition is slight; a 20 percent rating is warranted if the condition is moderate; and a 30 percent rating is warranted if the condition is severe.  38 C.F.R. § 4.71a , DC 5257.

In this case, private treatment records dated in April and May 2008 reflect that the Veteran experienced bilateral knee pain.  Examinations revealed medial joint line tenderness, 1+ instability to valgus stress, crepitation, and varus alignment.  Compartments and pulses were normal and sensation was grossly intact.  X-rays revealed medial joint space narrowing of both knees.  He received injections to treat his knee symptoms and underwent bilateral knee surgery in July 2008.  The Veteran was diagnosed as having bilateral early degenerative arthritis of the knees.

The Veteran reported during an October 2008 VA examination that he experienced bilateral knee pain.  The left knee pain was 5/10 in severity at rest and 10/10 in severity with activity and was aggravated by standing for 30 minutes, walking 3 blocks, going up and down stairs, lifting 50 pounds, and driving for over one hour.  The right knee pain was 6/10 in severity at rest and 10/10 in severity with activity.  The Veteran used bilateral knee braces.

Examination of the knees revealed that flexion was to 135 degrees bilaterally and extension was to 0 degrees bilaterally.  The knees were both painful on motion, but there was no additional limitation with 3 repetitions of movement, no additional limitation with flare up, and no instability of either knee.  X-rays of the knees revealed no significant degenerative changes, joint effusion, fracture, or dislocation.  There was medial and inferior tenderness and slight crepitus bilaterally, but there was no fluid and no laxity.  Diagnoses of chondromalacia of the left and right knees, post scoping procedures with knee pain and moderate disability were provided.  The Veteran was employed as a quality control officer and his job aggravated his knees with walking and stair climbing.

Medical records dated from December 2008 to February 2010 and a September 2009 letter from B. Farless, M.D. reflect that the Veteran experienced persistent bilateral knee pain and swelling.  He wore patella stabilizing braces and received knee injections which provided some symptom relief.  He was employed on a full time basis as a laborer in the manufacturing of fiberglass insulation and his knee symptoms interfered with his daily home and work activities.  Examinations revealed knee weakness, medial joint line tenderness, slightly positive McMurray maneuver, effusion, and positive patellar impingement.  There was near full flexion and extension.  During examinations dated on August 3, 2009 and September 9, 2009 there was a subluxing patella and increased range of motion of the patella. Diagnoses of bilateral internal derangement of the knees, bilateral knee arthritis, chondromalacia patella of the medial femoral condyle, rule out meniscus tear of the right knee, and status post knee arthroscopy were provided.

The report of a February 2010 VA knee examination indicates that the Veteran reported that he experienced "popping" in both knees and constant knee pain which made it difficult to get out of bed.  He received injections and underwent surgeries to treat his symptoms, but they did not provide any relief.  Also, he wore bilateral knee braces which were of minimal benefit.  There were no flare ups of symptoms.  He missed approximately 10 days of work during the previous year due to knee problems, but his disability did not affect his activities of daily living and he was able to shower, shave, and dress.  There was no prosthesis implanted within any joint and he did not have any neoplasm.

Examination revealed that the Veteran walked with an antalgic gait.  The ranges of motion of his knees was recorded as being flexion to 130 degrees and extension to 0 degrees bilaterally without any obvious crepitus or swelling.  There was some synovitis and painful range of motion throughout the ranges of motion bilaterally (particularly from 90 to 130 degrees of flexion and throughout extension), but there were no additional limitations following repetitive use other than increased pain without further loss of motion.  Also, incoordination, fatigue, weakness, and lack of endurance did not affect joint function.  There was positive patella grind test bilaterally, but no palpable crepitus.  X-rays of the knees were normal.  The Veteran was diagnosed as having bilateral chondromalacia patellae of the knees, status post arthroscopies and a right lateral retinacular release.

In a March 2010 email addendum, the examiner who conducted the February 2010 VA examination reported that there was no instability found in either knee.  Lachman's testing was negative with no instability to varus or valgus stress bilaterally at 0 degrees and 30 degrees of flexion.

Medical records dated from April 2010 to July 2011, a September 2011 letter from the Veteran's wife, the September 2011 hearing testimony, and an October 2011 letter from Dr. Farless include reports of bilateral knee pain, swelling, popping, loss of knee motion, and decreased activity.  The Veteran also reported right knee buckling/instability during the September 2011 hearing and such buckling/instability had caused falls.  The knee pain was constant, aching in nature, increased by movement, relieved with medication and rest, and affected the Veteran's ability to perform physical activities.  He was only able to walk for short distances at a time and was unable to take walks with his family.  He did not exercise, but he was employed on a full time basis and was on his feet 8 hours per day while pushing, pulling, and lifting heavy objects.  He experienced severe pain and swelling in both knees (right greater than left) at the end of each day.  He used knee braces which did not relieve his symptoms, but he took medications three times per day and they helped him to perform his job.  

Examinations revealed that the Veteran limped on his right lower extremity and that there was bilateral knee tenderness, crepitus, pain, and grinding with active and passive motion.  Also, there was occasional right knee effusion.  There was no loss of any knee motion, swelling, or laxity and muscle strength was normal (5/5) in the lower extremities bilaterally.  A right knee MRI revealed thickening of the iliotibial band near the lateral femoral condyle with edema interposed between the condyle and the iliotibial band, mild tricompartmental chondromalacia, small central osteophytes, and anterior cruciate ligament degeneration without tear.  X-rays revealed bilateral mild degenerative arthritic changes of the knees.  The Veteran was diagnosed as having knee pain, bilateral arthritis of the knees, bilateral osteoarthrosis of the knees, chondromalacia patella of the right knee, status post right knee arthroscopy, and possible internal derangement of the right knee.

The Veteran reported during a January 2012 VA knee examination that he experienced constant bilateral knee pain (right more than left) which was 6/10 in severity.  Severe flare ups occurred on a daily basis, during which knee pain increased to 8-9/10 in intensity.  The Veteran used medications to treat his symptoms.  The ranges of knee motions were recorded as being right knee flexion to 70 degrees with pain at 70 degrees, right knee extension to 10 degrees with pain at 0 degrees, left knee flexion to 120 degrees with pain at 120 degrees, and left knee extension to 0 degrees with no objective evidence of painful motion.  The ranges of knee motion all remained the same following repetitive motion and there were no additional limitations in the ranges of knee motions following repetitive use.  There functional loss/functional impairment of the right knee/lower leg in terms of weakened movement, pain on movement, and swelling.  Also, there was functional loss/functional impairment of both knees/lower legs in terms of interference with sitting, standing, and weight-bearing.

Moreover, there was tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength associated with right knee flexion and extension was impaired (4/5), but left knee muscle strength was normal (5/5).  The examiner was unable to perform tests for right knee stability, but joint stability tests for the left knee were all normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not experience any shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  He did have a history of meniscal conditions or surgical procedures for a meniscal condition and his symptoms included right knee meniscal tear, frequent episodes of joint locking, and frequent episodes of joint pain.  A right knee meniscectomy was performed in June 2011 and the residual signs/symptoms of the surgery included loss of motion, pain, swelling, and surgery complication.  The Veteran had not undergone any total knee joint replacement or any other arthroscopic or knee surgery.  

Also, there were scars associated with the Veteran's knee disabilities, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  In particular, there was a scar on the lateral side of the right knee which measured 2 centimeters by 1 centimeter and 2 scars on the medial side of the right knee which both measured 1 centimeter by 1 centimeter.  The Veteran constantly used bilateral hinge knee braces and a cane, but there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  The Veteran was diagnosed as having bilateral knee chondromalacia patella, status post arthroscopy.  These disabilities impacted his ability to work in that he had been out of work since June 2011 due to right knee surgery with complication.

An October 2016 VA knee examination report indicates that the Veteran reported that he experienced bilateral knee pain, but that there were no flare ups and no functional loss/functional impairment of either knee (regardless of repetitive use).  The ranges of right and left knee motions were recorded as being flexion to 125 degrees bilaterally and extension to 0 degrees bilaterally.  There was pain associated with knee flexion and extension bilaterally which caused functional loss and there was evidence of pain with weight bearing and crepitus bilaterally, but there was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissues.  The Veteran was able to perform repetitive use testing with at least 3 repetitions of knee motion bilaterally.  There was additional loss of function/range of motion of the knees following repetitive use in that flexion was reduced to 120 degrees bilaterally due to pain.  Knee extension remained the same following repetitive use bilaterally and there was no functional loss due to fatigue, weakness, lack of endurance, or incoordination.  Additionally, the examiner explained that the Veteran was not being examined immediately after repetitive use over time and the examination was neither medically consistent nor inconsistent with the Veteran's statements regarding functional loss with repetitive use over time.  The examiner was unable to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability or limited range of motion with repeated use over a period of time or during flare ups because the examination was not conducted immediately after repetitive use over time or during a flare up and such range of motion was unable to be replicated.  There were no other factors contributing to the Veteran's bilateral knee disabilities.  

Additionally, muscle strength of both knees was slightly reduced (4/5), but there was no muscle atrophy.  Also, there was no knee ankylosis or history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing revealed 1+ (0-5 millimeters) anterior, posterior, medial, and lateral instability of both knees.  The Veteran did not have any recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, any other tibial or fibular impairment, or any meniscal conditions.  There were two right knee scars located lateral/inferior to the patella and medial/inferior to the patella and which measured 2 centimeters by 1 centimeter and 1.5 centimeters by 1.5 centimeters, respectively.  There was also a left knee scar located superior/medial to the patella and two left knee scars located inferior/medial to the patella.  The left knee scars all measured 0.5 centimeters by 0.5 centimeters.  The scars were not painful or unstable and the total area of the scars was not equal to or greater than 39 square centimeters (6 square inches).  The Veteran constantly used knee braces and a cane, but there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  Diagnoses of bilateral chondromalacia of the knees, post-operative were provided.  The Veteran had been employed 12 to 18 hours per day and his knee disabilities prevented him from standing for extended periods of time.

The physician who conducted the October 2016 knee examination explained that there was evidence of knee pain in non weight-bearing range of motion testing in that there was grimacing and flinching.  The passive ranges of knee motion were flexion to 125 degrees and extension to 0 degrees bilaterally and pain was noted on passive range of motion testing, as evident by grimacing and flinching.  Lastly, the Veteran reported that his bilateral knee instability was progressive over time ever since his initial knee injuries.




i. Limitation of Knee Motion

The above evidence reflects that the Veteran's right and left knee disabilities have been manifested by pain, tenderness, crepitation, swelling, weakness, occasional effusion, popping, grinding, locking, and painful and limited motion.  Knee flexion has been limited to at most 70 degrees and knee extension has been limited to at most 10 degrees.  The Veteran did not report any flare ups during the February 2010 and October 2016 VA examinations.  He did report increased pain with activity during the October 2008 examination and daily severe flare ups during which pain increased to 8-9/10 in severity at the time of the January 2012 examination.  Also, he has reported severe knee pain and swelling at the end of each day.  There was painful knee motion during the October 2008 examination, but the examiner specified that there were no additional limitations following repetitive use or during flare ups.  There was also painful knee motion during the February 2010 examination and increased pain following repetitive motion, but the examiner indicated that there was no further limitation of motion or function following repetitive use due to pain, incoordination, fatigue, weakness, or lack of endurance.

The Veteran is competent to report the symptoms associated with his service-connected knee disabilities and the extent of his impairment during flare ups of symptoms and the Board has no reason to challenge the credibility of his contentions.  See Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331. Regardless of the competent and credible reports of flare ups and pain and despite the fact that painful motion has been documented, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's knee symptoms have most closely approximated the criteria for a 10 percent rating since the effective date of service connection.  The above lay and medical evidence reflects that the flare ups have not been so severe, frequent and/or prolonged to warrant higher ratings.  A preponderance of the evidence shows that even considering pain, flare ups, and other functional factors, the Veteran's symptoms have not been shown to be so disabling to actually or effectively result in limitation of knee flexion to 45 degrees, which is the requirement for a 10 percent rating for limitation of knee flexion under DC 5260.  

Right knee extension was limited to 10 degrees during the January 2012 VA examination, but limitation of extension to 10 degrees only warrants a 10 percent rating under DC 5261.  The Veteran's knee symptoms have not otherwise been shown to be so disabling to actually or effectively result in limitation of knee extension to 15 degrees, which is the requirement for a 20 percent rating for limitation of knee extension under DC 5261.

There is evidence of knee pain, locking, and effusion, but any such effusion has at most been occasional as opposed to frequent.  Thus, a 20 percent rating is not warranted under DC 5258 for either knee at any time during the claim period on the basis of frequent episodes of locking, pain, and effusion.  Moreover, there has been no knee ankylosis, impairment of the tibia or fibula, or genu recurvatum at any time during the claim period.  Therefore, separate/higher ratings are not warranted under DCs 5262 or 5263 at any time during the claim period.

Overall, the Veteran's chondromalacia of the left and right knee, postoperative, have resulted in impairments that are no more than 10 percent disabling under the appropriate diagnostic criteria during the entire period since the effective date of service connection and higher initial ratings are not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5256, 5258-5263.

ii. Instability

The October 2016 VA examination report reflects that joint stability testing revealed 1+ (0-5 millimeters) anterior, posterior, medial, and lateral instability of both knees.  The Veteran reported during this examination that bilateral knee instability was progressive over time ever since his initial knee injuries.  He is competent to report observable symptoms of his knee disabilities, such as instability.  See Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  The Board acknowledges that there was no evidence of knee instability during the October 2008 and February 2010 VA examinations.  Also, right knee stability was unable to be tested during the January 2012 examination and there was no evidence of any left knee instability during that examination.  Regardless, the private treatment records dated in April and May 2008 reflect that there was 1+ instability to valgus stress of the knees, there was a subluxing patella and increased range of motion of the patella during the August 3, 2009 and September 9, 2009 examinations, the Veteran reported knee instability which resulted in falls during the September 2011 hearing, and he has worn bilateral knee braces during the entire claim period.  Thus, the Board finds that the Veteran's report of progressive knee instability ever since his initial knee injuries is credible.

Based on the clinical evidence and the Veteran's competent and credible report of progressive knee instability ever since his initial knee injuries, the Board finds that the evidence is approximately evenly balanced on the question of whether the Veteran has experienced bilateral knee instability ever since the effective date of service connection for his bilateral knee disabilities.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, compensable ratings for right and left knee instability are warranted for the entire period since the effective date of service connection for the service-connected knee disabilities (i.e., February 5, 2008).  In light of the evidence of at most 1+ knee instability during the claim period and the absence of clinical evidence of instability during the October 2008, February 2010, and January 2012 VA examinations, the Board also finds that the right and left knee instability has been at most slight during the claim period (which equates to a 10 percent rating under DC 5257).  Hence, initial 10 percent ratings, but no higher, for right and left knee instability are warranted since February 5, 2008.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5257.

C. Shoulder and Knee Scarring

The RO has assigned noncompensable ratings for the Veteran's scarring of the knees and left shoulder under 38 U.S.C.A. § 4.118, DC 7805.  The rating criteria for scars were revised during the claim period, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received in February 2008, the 2008 amendments are not applicable in this appeal.

In order to warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (in effect prior to October 23, 2008).

In this case, the left shoulder and bilateral knee scarring does not involve the head, face, or neck and there is no evidence that such scarring is deep, causes any limitation of motion or function, affects an area exceeding at least 6 square inches (39 square centimeters), or is unstable or painful.  Hence, compensable ratings for the service-connected left shoulder and bilateral knee scarring is not warranted at any time during the claim period.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DCs 7800-7805. 

D. Additional Considerations

As a final point, the Board notes that the Veteran has been awarded a TDIU since March 7, 2012.  A "Disability Report" form (Form SSA-3368) associated with his SSA disability records reflects that he stopped working on March 6, 2012.  Hence, a TDIU has been in effect since the day following the date that the Veteran's employment ended.  Overall, in conjunction with the appeal for higher initial ratings for the service-connected left shoulder and bilateral knee disabilities, neither the Veteran nor his representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating higher than 20 percent, prior to October 20, 2016, for residuals of a left shoulder injury with degenerative joint disease is denied.

Entitlement to an initial 30 percent rating, but no higher, from October 20, 2016, for residuals of a left shoulder injury with degenerative joint disease is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 10 percent for chondromalacia of the left knee, postoperative, is denied. 

Entitlement to an initial rating higher than 10 percent for chondromalacia of the right knee, postoperative, is denied.   

Entitlement to an initial 10 percent rating, from February 5, 2008, for right knee instability is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial 10 percent rating, from February 5, 2008, for left knee instability is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 10 percent for right knee instability is denied.

Entitlement to an initial rating higher than 10 percent for left knee instability is denied.

Entitlement to an initial compensable rating for a residual scar, postoperative left shoulder is denied.

Entitlement to an initial compensable rating for residual scars, postoperative right knee is denied.

Entitlement to an initial compensable rating for residual scars, postoperative left knee is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


